13-3196
         Shi v. Holder
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A201 126 207
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 13th day of November, two thousand fourteen.
 5
 6       PRESENT:
 7                JOHN M. WALKER, JR.,
 8                ROBERT D. SACK,
 9                REENA RAGGI,
10                     Circuit Judges.
11       _____________________________________
12
13       RUI JUN SHI,
14                Petitioner,
15
16                       v.                                     13-3196
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Rui Jun Shi, pro se, Flushing, New
24                                     York.
25
26       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
27                                     General; Cindy S. Ferrier, Assistant
28                                     Director; Catherine B. Bye, Trial
29                                     Attorney, Office of Immigration
30                                     Litigation, U.S. Department of
31                                     Justice, Washington D.C.
     1       UPON DUE CONSIDERATION of this petition for review of a

     2   Board of Immigration Appeals (“BIA”) decision, it is hereby

     3   ORDERED, ADJUDGED, AND DECREED that the petition for review

     4   is DENIED.

 5           Petitioner Rui Jun Shi, a native and citizen of the

 6       People’s Republic of China, seeks review of an August 6,

 7       2013, decision of the BIA, affirming the January 30, 2012,

 8       decision of Immigration Judge (“IJ”) Jesse B. Christensen,

 9       denying his application for asylum, withholding of removal,

10       and relief under the Convention Against Torture (“CAT”).     In

11       re Rui Jun Shi, No. A201 126 207 (B.I.A. Aug. 6, 2013),

12       aff’g No. A201 126 207 (Immig. Ct. N.Y. City Jan. 30, 2012).

13       We assume the parties’ familiarity with the underlying facts

14       and procedural history in this case.

15           Under the circumstances of this case, we have reviewed

16       both the IJ’s and the BIA’s opinions “for the sake of

17       completeness.”   Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

18       2008) (per curiam) (internal quotation marks omitted).     “We

19       review the agency’s factual findings, including adverse

20       credibility determinations, under the substantial evidence

21       standard, treating them as ‘conclusive unless any reasonable

22       adjudicator would be compelled to conclude to the


                                       2
 1   contrary.’” Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165 (2d

 2   Cir. 2008) (per curiam) (quoting 8 U.S.C. § 1252(b)(4)(B)).

 3   The agency may, “[c]onsidering the totality of the

 4   circumstances . . . base a credibility determination on the

 5   demeanor” of an asylum applicant and “the internal

 6   consistency” of the applicant’s statements, “without regard

 7   to whether an inconsistency, inaccuracy, or falsehood goes

 8   to the heart of the applicant’s claim.”    8 U.S.C.

 9   § 1158(b)(1)(B)(iii); see Xiu Xia Lin, 534 F.3d at 163-64.

10   Substantial evidence supports the agency’s determination

11   that Shi was not credible.

12       The agency reasonably relied on Shi’s demeanor, noting

13   that his testimony was unresponsive at times and gave the

14   impression that he was testifying from a script.      See

15   8 U.S.C. § 1158(b)(1)(B)(iii); see also Majidi v. Gonzales,

16   430 F.3d 77, 81 n.1 (2d Cir. 2005).    That finding is

17   supported by the hearing transcript.

18       The agency’s demeanor finding is further bolstered by

19   inconsistencies and implausibilities in the record regarding

20   Shi’s actions after he purportedly escaped detention at a

21   family planning facility.    See Xiu Xia Lin, 534 F.3d at 166

22   n.3; see also Wensheng Yan v. Mukasey, 509 F.3d 63, 66-68 &

23   n.2 (2d Cir. 2007) (per curiam).   Shi and his family

                                    3
 1   asserted that he had to fearfully hide in constant danger

 2   after his June 2009 escape until his March 2010 arrival in

 3   the United States, while he admitted that he used his own

 4   passport to take two international vacations during that

 5   time, including a fifteen day sightseeing trip to the United

 6   States, returning to hide at his aunt’s house in China on

 7   both occasions.

 8       Having questioned Shi’s credibility, the agency

 9   reasonably relied further on his failure to provide certain

10   evidence corroborating his claim or rehabilitating his

11   testimony.    See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d

12   Cir. 2007) (per curiam).   Furthermore, the IJ was not

13   required to make a finding as to the availability of such

14   evidence before relying on Shi’s lack of corroboration.     See

15   Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 341 (2d

16   Cir. 2006).

17       Given the agency’s findings regarding Shi’s demeanor

18   and the implausibility and lack of corroboration for his

19   testimony, the agency’s adverse credibility determination is

20   supported by substantial evidence. This determination is

21   dispositive of Shi’s claims for asylum, withholding of

22   removal, and CAT relief.    See 8 U.S.C. § 1158(b)(1)(B)(iii);

23   see also Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

                                    4
1       For the foregoing reasons, the petition for review is

2   DENIED.

3                              FOR THE COURT:
4                              Catherine O’Hagan Wolfe, Clerk
5
6
7
8




                                5